In his motion for rehearing appellant insists that bills of exception numbers two and three reflect that the trial court committed error in refusing his special charges telling the jury to acquit appellant if he did not know the car "he was driving" had struck Mr. Gray. We have again examined the statement of facts and are still of opinion no such issue was raised by the evidence. The defense was that appellant was not driving the car at the time of the accident. The court plainly told the jury to acquit appellant if they had a reasonable doubt as to whether he was driving the car. If someone other than appellant was driving the car when Gray was struck it would be immaterial under the facts here presented whether appellant knew the car had struck Gray.
The motion for rehearing is overruled.
Overruled. *Page 422